IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA, Case No. 3:18cr121
: JUDGE WALTER H. RICE
Plaintiff,
Vs.
DONTAE TUCKER,
Defendant.

 

ENTRY REFERRING DEFENDANT TO DR. MASSIMO DE MARCHIS,
PSY.D., FOR AN EXAMINATION TO DETERMINE COMPETENCY AND
MENTAL STATUS OF DEFENDANT, WITH SPECIFIC EMPHASIS ON
THE DEFENDANT’S COGNITIVE FUNCTIONING, PURSUANT TO 18
U.S.C.§3552(c); PROCEDURES ORDERED OF COUNSEL;

REQUEST OF DR. DE MARCHIS AND OF COUNSEL

 

Pursuant to the record made in open Court on May 22, 2019, this Court, on
its own motion and with the full concurrence of both government counsel and
counsel for defendant, refers the defendant to Dr. Massimo De Marchis, Psy.D.,
for a determination of his mental competency and mental status, with specific
emphasis on defendant’s cognitive functioning, pursuant to 18 United States
Code §3552(c) and for a report of said evaluation.

Defendant is not incarcerated. Accordingly, it is the request of this Court
that Dr. De Marchis contact counsel for defendant, Christopher Fogt at 937-254-
2600, to schedule an appointment with defendant. It is the request of this Court
that counsel for the defendant and the government furnish Dr. De Marchis with
any materials and/or statements they wish within seven days from date of this
Entry. For its part, the Court will furnish the Pre-Sentence Investigation Report to
Dr. De Marchis. Dr. De Marchis should delay any evaluation until expiration of

the seven-day period.
Dated: May 24, 2019 LAS

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
